WR-31,454-03
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                              Transmitted 5/1/2015 9:52:04 AM
May 1, 2015
                                                                Accepted 5/1/2015 9:59:37 AM

                 Nos. WR-31,454-03 & WR-31,545-04
                                                                               ABEL ACOSTA
                                                                                       CLERK
                     ______________________________

                IN THE COURT OF CRIMINAL APPEALS
                               OF TEXAS
                     ______________________________

                EX PARTE RODNEY ELNESTO SMILEY,
                                               Applicant.
                     ______________________________
                On Application for a Writs of Habeas Corpus

                    Cause No. C-213-010293-1011284-B
              In the 213th District Court from Tarrant County

                        Cause No. W94-02594-U(A)
              In the 291st District Court from Tarrant County
                      ______________________________

               NOTICE OF APPEARANCE OF COUNSEL
         FOR THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                   ______________________________

KEN PAXTON                                    *JOSEPH P. CORCORAN
Attorney General of Texas                    Assistant Attorney General
                                                   Supervising Attorney
CHARLES E. ROY                                  for Non-Capital Appeals
First Assistant Attorney General              Criminal Appeals Division
                                                State Bar No. 00793549
EDWARD L. MARSHALL               Joseph.Corcoran@TexasAttorneyGeneral.gov
Chief, Criminal Appeals Division
                                        P. O. Box 12548, Capitol Station
                                                    Austin, Texas 78711
*Lead Appellate Counsel                       Telephone: (512) 936-1400
                                               Facsimile: (512) 936-1280

                     _____________________________
                        ATTORNEYS FOR THE
              TEXAS DEPARTMENT OF CRIMINAL JUSTICE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, the undersigned, Joseph P. Corcoran, Assistant

Attorney General for the State of Texas, and would show the Court as

follows:

     On April 29, 2015, the Court issued an order in this proceeding in

which it invited the Office of General Counsel of the Texas Department

of Criminal Justice (TDCJ) to submit a brief to assist the Court in

resolving two appellate issues. See Order, Ex parte Smiley, Nos.

WR-31,454-03 & WR-31,545-04 (Tex. Crim. App. Apr. 29, 2015).

Pursuant to Rule 6.2 of the Texas Rules of Appellate Procedure, the

undersigned enters this Notice of Appearance of Counsel for TDCJ, for

purposes of this proceeding. The required contact information is listed

below and is where all correspondence should be sent.

                                Respectfully submitted,

                                KEN PAXTON
                                Attorney General of Texas

                                CHARLES E. ROY
                                First Assistant Attorney General

                                ADRIENNE McFARLAND
                                Deputy Attorney General
                                for Criminal Justice

                                   2
                EDWARD L. MARSHALL
                Chief, Criminal Appeals Division


                /s/ Joseph P. Corcoran
                JOSEPH P. CORCORAN*
*Lead Counsel   Assistant Attorney General
                Supervising Attorney
                    for Non-Capital Appeals
                Criminal Appeals Division
                State Bar No. 00793549
                Joseph.Corcoran@TexasAttorneyGeneral.gov

                P.O. Box 12548, Capitol Station
                Austin, Texas 78711-2548
                Telephone: (512) 936-1400
                Facsimile: (512) 936-1280

                ATTORNEYS FOR THE TEXAS
                DEPARTMENT  OF  CRIMINAL
                JUSTICE




                  3
                     CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of the attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     Kenneth Nash
     State Counsel for Offenders
     Attorney for Applicant

     Andrea Jacobs
     Assistant Criminal District Attorney
     Tarrant County, Texas

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:

     Kenneth Nash
     Attorney for Applicant
     Ken.Nash@tdcj.texas.gov

     Andrea Jacobs
     atjacobs@tarrantcounty.com


                                   /s/ Joseph P. Corcoran
                                   JOSEPH P. CORCORAN
                                   Assistant Attorney General


                                     4